
	
		I
		111th CONGRESS
		1st Session
		H. R. 3153
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2009
			Mr. Larson of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  tax on over-the-counter derivatives transactions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transparent Markets Act of
			 2009.
		2.Over-the-counter
			 derivatives transaction tax
			(a)In
			 generalChapter 36 of the
			 Internal Revenue Code of 1986 is amended by inserting after subchapter B the
			 following new subchapter:
				
					CTax on
				Over-the-Counter Derivatives
						
							Sec. 4475. Tax on over-the-counter
				  derivatives.
						
						4475.Tax on
				over-the-counter derivatives
							(a)Imposition of
				taxThere is hereby imposed a
				tax on each covered derivative transaction.
							(b)Rate of
				taxThe rate of such tax shall be equal to 0.25 percent of the
				fair market value of the underlying property with respect to, or the notional
				principal amount of, the derivative financial instrument involved in such
				transaction.
							(c)By whom
				paidAll parties to a covered derivative transaction shall be
				jointly and severally liable for the tax imposed on such transaction by this
				section.
							(d)Covered
				derivatives transactionFor purposes of this section, the term
				covered derivative transaction means becoming a party to a
				derivative financial instrument which is not traded on (or subject to the rules
				of) a qualified board or exchange (as defined in section 1256(g)(7), determined
				without regard to subparagraph (C) thereof).
							(e)Derivative
				financial instrumentFor
				purposes of this section—
								(1)In
				generalThe term derivative financial instrument
				means any option, forward contract, short position, notional principal
				contract, credit default swap, or similar financial instrument in any—
									(A)share of stock in a corporation,
									(B)partnership or
				beneficial ownership interest in a widely held or publicly traded partnership
				or trust,
									(C)note, bond,
				debenture, or other evidence of indebtedness,
									(D)commodity which is
				actively traded (within the meaning of section 1092(d)(1)),
									(E)any foreign
				currency, or
									(F)any specified
				index.
									(2)Specified
				indexThe term
				specified index means any one or more or any combination
				of—
									(A)a fixed rate,
				price, or amount, or
									(B)a variable rate,
				price, or amount
									which is
				based on any current, objectively determinable information which is not within
				the control of any of the parties to the contract or instrument and is not
				unique to any of the parties’ circumstances.(f)Method of
				collection
								(1)In
				generalThe tax imposed by subsection (a) shall be collected on
				the basis of an annual return.
								(2)Content of
				returnSuch return shall
				include the following information:
									(A)A description of
				the derivative financial instrument involved in such transaction.
									(B)The parties to the
				covered derivatives transaction (and each such party’s tax residence).
									(C)The fair market value of the underlying
				property with respect to, or the notional principal amount of, the derivative
				financial instrument involved in such transaction.
									(D)A description of
				any underlying asset or specified index with respect to such transaction,
				including a description of how each party to such transaction characterizes any
				such asset for tax purposes.
									(E)A description of
				any provision for physical settlement of such transaction.
									(g)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this section, including the following:
								(1)Prescribing the
				time for filing the annual return of tax imposed under subsection (a) and the
				time for payment of such tax.
								(2)Excluding or
				including certain transactions from such tax as may be consistent with the
				purposes of this section.
								(3)Guidance for
				determining such tax if the fair market value or notional principal amount is
				unclear on the face of the
				instrument.
								.
			(b)Clerical
			 amendmentThe table of
			 subchapters for chapter 36 of such Code is amended by inserting after the item
			 relating to subchapter B the following new item:
				
					
						Subchapter C. Tax on over-the-counter
				derivatives
					
					.
			(c)Report
				(1)In
			 generalNot later than 180 days after the first deadline
			 established by the Secretary of the Treasury for filing a return of the tax
			 imposed under section 4475 of the Internal Revenue Code of 1986, and each
			 deadline for filing such return thereafter, the Secretary shall submit a report
			 to Congress.
				(2)ContentSuch
			 report shall include—
					(A)a description and
			 a statistical analysis of the information included on the returns of such tax
			 for the previous filing period, and
					(B)a detailed
			 analysis of the scope and nature of over-the-counter derivatives markets and
			 the feasibility and advisability of regulating such markets.
					(d)Effective
			 dateThe amendments made by this section shall apply to
			 transactions entered into on or after the date of the enactment of this
			 Act.
			
